Title: [Monday the 25 of March 1776]
From: Adams, John
To: 


      On Monday the 25 of March 1776 I made a Motion and laid it in Writing on the Table in these Words
      Resolved That the Thanks of this Congress, in their own Names and in the Name of the thirteen United Colonies, whom they repre­sent be presented to his Excellency General Washington and the Officers and Soldiers under his Command, for their wise and spirited Conduct in the Seige and Acquisition of Boston; and that a Medal of Gold be struck in Commemoration of this great Event, and presented to his Excellency; and that a Committee of three be appointed to prepare a Letter of Thanks, and a proper device for the Medal. The Members chosen Mr. J. Adams, Mr. Jay and Mr. Hopkins.
     